     Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.69 Filed 11/17/20 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

 STEVEN JON WILCOX,

                        Plaintiff,                      Case No. 2:20-cv-221

 v.                                                     Honorable Janet T. Neff

 HEIDI WASHINGTON et al.,

                        Defendants.
 ____________________________/

                                              OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. Under

the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is

required to dismiss any prisoner action brought under federal law if the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a

defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The

Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will

dismiss Plaintiff’s complaint for failure to state a claim.

                                              Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The events

about which he complains occurred at that facility. Plaintiff sues Michigan Department of Correctios
      Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.70 Filed 11/17/20 Page 2 of 14


(MDOC) Director Heidi E. Washington and LMF Acting Warden Sarah Schroeder in their official

capacities only.

                Plaintiff alleges that his present confinement at LMF violates his right to be free from

cruel and unusual punishment as guaranteed by the Eighth Amendment because Defendants are

subjecting him to imminent danger for contracting the deadly COVID-19 virus. Specifically, Plaintiff

contends that the “air circulation system at LMF is entirely internal in that individual prisoner cells

have no windows . . . which open to the outside.” (Compl., ECF No. 1, PageID.4.) Air into and out

of prisoner cells “flows through individual vents connected to a[n] HVAC system.” Id. According

to Plaintiff, LMF’s HVAC system lacks filters that can adequately contain the airborne particles

which transmit the virus. Id. As a result, Plaintiff contends that airborne particles in a cell with an

infected person are circulated into every cell at LMF, “which substantially increases the likelihood

that [Plaintiff] could contract the virus.” Id.

                Plaintiff contends that Defendants have acted with deliberate indifference to his

serious health and safety needs by ignoring the risk that Plaintiff may suffer serious illness, injury or

death and by failing to take reasonable corrective action to reduce the risk. Id. Plaintiff contends

that the risk of serious harm is likely to persist unless the Court enjoins the Defendants from

continuing to expose him to the dangerous conditions at LMF.

                Plaintiff seeks injunctive and declaratory relief. Plaintiff also requests that the Court

appoint counsel.

II.      Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a

complaint need not contain detailed factual allegations, a plaintiff’s allegations must include more

than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                                   2
  Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.71 Filed 11/17/20 Page 3 of 14


(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.”). The court must determine whether the complaint contains “enough facts to state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 679. Although

the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—that the pleader

is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)); see also Hill v. Lappin,

630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the Twombly/Iqbal plausibility standard applies

to dismissals of prisoner cases on initial review under 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a right

secured by the federal Constitution or laws and must show that the deprivation was committed by a

person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr. Corp.

of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating federal rights,

not a source of substantive rights itself, the first step in an action under § 1983 is to identify the

specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271 (1994).

III.   Eighth Amendment

               Plaintiff’s allegations do not rise to the level of an Eighth Amendment violation. The

Eighth Amendment imposes a constitutional limitation on the power of the states to punish those

convicted of crimes. Punishment may not be “barbarous” nor may it contravene society’s “evolving

standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981). The Amendment,

therefore, prohibits conduct by prison officials that involves the “unnecessary and wanton infliction
                                                    3
  Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.72 Filed 11/17/20 Page 4 of 14


of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting Rhodes, 452 U.S.

at 346). The deprivation alleged must result in the denial of the “minimal civilized measure of life’s

necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600-01 (6th Cir.

1998). The Eighth Amendment is only concerned with “deprivations of essential food, medical care,

or sanitation” or “other conditions intolerable for prison confinement.” Rhodes, 452 U.S. at 348

(citation omitted). Moreover, “[n]ot every unpleasant experience a prisoner might endure while

incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, he must show that

he faced a sufficiently serious risk to his health or safety and that the defendant official acted with

“‘deliberate indifference’ to [his] health or safety.”     Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

               In a recent case brought by federal prisoners under 28 U.S.C. § 2241, the Sixth Circuit

addressed the issue of whether the Bureau of Prisons (BOP) violated the Eighth Amendment rights

of medically vulnerable inmates at the Elkton Federal Correctional Institution by failing to

adequately protect them from COVID-19 infection.              Wilson v. Williams, 961 F.3d 829

(6th Cir. 2020). In the opinion, the Sixth Circuit found that the plaintiffs in Wilson had easily

satisfied the objective component of an Eighth Amendment claim:

       In assessing the objective prong, we ask whether petitioners have provided evidence
       that they are “incarcerated under conditions posing a substantial risk of serious harm.”
       Farmer, 511 U.S. at 834. The COVID-19 virus creates a substantial risk of serious
       harm leading to pneumonia, respiratory failure, or death. The BOP acknowledges
       that “[t]he health risks posed by COIVD-19 are significant.” CA6 R. 35, Appellant
       Br., PageID 42. The infection and fatality rates at Elkton have borne out the serious
       risk of COVID-19, despite the BOP’s efforts. The transmissibility of the COVID-19
       virus in conjunction with Elkton’s dormitory-style housing—which places inmates
       within feet of each other—and the medically-vulnerable subclass’s health risks,
                                                  4
  Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.73 Filed 11/17/20 Page 5 of 14


        presents a substantial risk that petitioners at Elkton will be infected with COVID-19
        and have serious health effects as a result, including, and up to, death. Petitioners
        have put forth sufficient evidence that they are “incarcerated under conditions posing
        a substantial risk of serious harm.” Farmer, 511 U.S. at 834.

Id. at 840.

               The Sixth Circuit went on to address the subjective prong of an Eighth Amendment

claim, noting that the pertinent question was whether the BOP’s actions demonstrated deliberate

indifference to the serious risk of harm posed by COVID-19 in the prison.

                 There is no question that the BOP was aware of and understood the potential
        risk of serious harm to inmates at Elkton through exposure to the COVID-19 virus.
        As of April 22, fifty-nine inmates and forty-six staff members tested positive for
        COVID-19, and six inmates had died. “We may infer the existence of this subjective
        state of mind from the fact that the risk of harm is obvious.” Hope v. Pelzer, 536 U.S.
        730, 738 (2002). The BOP acknowledged the risk from COVID-19 and implemented
        a six-phase plan to mitigate the risk of COVID-19 spreading at Elkton.

                 The key inquiry is whether the BOP “responded reasonably to th[is] risk.”
         Farmer, 511 U.S. at 844. The BOP contends that it has acted “assiduously to
         protect inmates from the risks of COVID-19, to the extent possible.” CA6 R. 35,
         Appellant Br., PageID 42. These actions include
                implement[ing] measures to screen inmates for the virus; isolat[ing]
                and quarantin[ing] inmates who may have contracted the virus;
                limit[ing] inmates’ movement from their residential areas and
                otherwise limit[ing] group gatherings; conduct[ing] testing in
                accordance with CDC guidance; limit[ing] staff and visitors and
                subject[ing] them to enhanced screening; clean[ing] common areas
                and giv[ing] inmates disinfectant to clean their cells; provid[ing]
                inmates continuous access to sinks, water, and soap; educat[ing]
                staff and inmates about ways to avoid contracting and transmitting
                the virus; and provid[ing] masks to inmates and various other
                personal protective equipment to staff.
         Id. at 42-43. The BOP argues that these actions show it has responded reasonably
         to the risk posed by COVID-19 and that the conditions at Elkton cannot be found
         to violate the Eighth Amendment. We agree.

                  Here, while the harm imposed by COVID-19 on inmates at Elkton
         “ultimately [is] not averted,” the BOP has “responded reasonably to the risk” and
         therefore has not been deliberately indifferent to the inmates’ Eighth Amendment
         rights. Farmer, 511 U.S. at 844. The BOP implemented a six-phase action plan to
         reduce the risk of COVID-19 spread at Elkton. Before the district court granted the
         preliminary injunction at issue, the BOP took preventative measures, including
         screening for symptoms, educating staff and inmates about COVID-19, cancelling
         visitation, quarantining new inmates, implementing regular cleaning, providing
                                                  5
 Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.74 Filed 11/17/20 Page 6 of 14




       disinfectant supplies, and providing masks. The BOP initially struggled to scale up
       its testing capacity just before the district court issued the preliminary injunction,
       but even there the BOP represented that it was on the cusp of expanding testing.
       The BOP’s efforts to expand testing demonstrate the opposite of a disregard of a
       serious health risk.

Id. at 840-41.

                 In its decision, the Sixth Circuit recognized that other Sixth Circuit decisions have

found similar responses by prison officials and medical personnel, such as cleaning cells,

quarantining infected inmates, and distributing information about a disease in an effort to prevent

spread, to be reasonable. Id. at 841 (citing Wooler v. Hickman Cty., 377 F. App’x 502, 506

(6th Cir. 2010); Rouster v. Cty. of Saginaw, 749 F.3d 437, 448-49 (6th Cir. 2014); Harrison v. Ash,

539 F.3d 510, 519-20 (6th Cir. 2008); Rhinehart v. Scutt, 894 F.3d 721, 740 (6th Cir. 2018). The

Wilson Court also noted that other circuits had concluded that similar actions by prison officials

demonstrated a reasonable response to the risk posed by COVID-19:

               In Swain [v. Junior], the Eleventh Circuit granted a stay of a preliminary
       injunction pending appeal on state inmates’ Eighth Amendment claims. 958 F.3d
       [1081] at 1085 [(11th Cir. 2020) (per curiam)]. The Eleventh Circuit held that “the
       inability to take a positive action likely does not constitute ‘a state of mind more
       blameworthy than negligence,’” and “the evidence supports that [Metro West
       Detention Center (“MWDC”) is] taking the risk of COVID-19 seriously.” Id. at
       1088-90 (citation omitted). In response to the pandemic in early March, MWDC
       began “cancelling inmate visitation; screening arrestees, inmates, and staff; and
       advising staff of use of protective equipment and sanitation practices” and, after
       reviewing further CDC guidance, began “daily temperature screenings of all
       persons entering Metro West, establish[ed] a ‘COVID-19 Incident Command
       Center and Response Line’ to track testing and identify close contacts with the
       virus, develop[ed] a social hygiene campaign, and mandate[d] that staff and inmates
       wear protective masks at all times.” Id. at 1085-86. The Eleventh Circuit held that,
       because MWDC “adopted extensive safety measures such as increasing screening,
       providing protective equipment, adopting [physical] distancing when possible,
       quarantining symptomatic inmates, and enhancing cleaning procedures,” MWDC’s
       actions likely did not amount to deliberate indifference. Id. at 1090.

              Similarly, the Fifth Circuit granted stays of two preliminary injunctions in
       Valentine [v. Collier, 956 F.3d 797 (5th Cir. 2020) (per curiam)] and Marlowe [v.
       LeBlanc, No. 20-30276, 2020 WL 2043425 (5th Cir. Apr. 27, 2020) (per curiam)].
       In Valentine, inmates at Texas’s Wallace Pack Unit filed a class action suit against

                                                   6
 Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.75 Filed 11/17/20 Page 7 of 14




       the Texas Department of Criminal Justice (“TDCJ”) alleging violations of the
       Eighth Amendment. 956 F.3d at 799. In response to the COVID-19 pandemic,
       TDCJ had taken preventative measures such as providing “access to soap, tissues,
       gloves, [and] masks,” implementing “regular cleaning,” “quarantin[ing] of new
       prisoners,” and ensuring “[physical] distancing during transport.” Id. at 802. The
       Fifth Circuit determined that the district court applied the wrong legal standard by
       “collaps[ing] the objective and subjective components of the Eighth Amendment
       inquiry” by “treating inadequate measures as dispositive of the Defendants’ mental
       state” under the subjective prong and held that “accounting for the protective
       measures TDCJ has taken” the plaintiffs had not shown deliberate indifference. Id.
       at 802-03. In Marlowe, the Fifth Circuit relied on its reasoning in Valentine and
       again reiterated that there was “little basis for concluding that [the correctional
       center’s] mitigation efforts,” which included “providing prisoners with disinfectant
       spray and two cloth masks[,] . . . limiting the number of prisoners in the infirmary
       lobby[,] and painting markers on walkways to promote [physical] distancing,” were
       insufficient. 2020 WL 2043425, at *2-3.

Wilson, 961 F.3d at 841-42.

                 After reviewing the cases, the Wilson Court held that even if the BOP’s response to

COVID-19 was inadequate, it took many affirmative actions to not only treat and quarantine

inmates who had tested positive, but also to prevent widespread transmission of COVID-19. The

Court held that because the BOP had neither disregarded a known risk nor failed to take steps to

address the risk, it did not act with deliberate indifference in violation of the Eighth Amendment.

Id. at 843-44.

                 In addition, in Cameron v. Bouchard (Cameron I), 818 F. App’x 393 (6th Cir.

2020), the Court relied on Wilson to find that pretrial detainees in the Oakland County Jail were

unlikely to succeed on the merits of their Eighth and Fourteenth Amendment claims. The plaintiffs

in Cameron claimed that jail officials were deliberately indifferent to the substantial risk of harm

posed by COVID-19 at the jail. The district court initially granted a preliminary injunction

requiring the defendants to “(1) provide all jail inmates with access to certain protective measures

and medical care intended to limit exposure, limit transmission, and/or treat COVID-19, and (2)

provide the district court and Plaintiffs’ counsel with a list of medically vulnerable inmates within


                                                  7
    Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.76 Filed 11/17/20 Page 8 of 14




three business days.” Id. at 394. However, following the decision in Wilson, the Court granted

the defendants’ renewed emergency motion to stay the preliminary injunction, finding that the

preventative measures taken by the defendants were similar to those taken by officials in Wilson

and, thus, were a reasonable response to the threat posed by COVID-19 to the plaintiffs. Id. at

395. Subsequently, in an unpublished opinion issued on July 9, 2020, the Sixth Circuit vacated

the injunction. Cameron v. Bouchard (Cameron II), 815 F. App’x 978 (6th Cir. 2020).

                   In the instant case, Plaintiff claims that Defendants’ handling of the COVID-19

crisis violated his Eighth Amendment rights while he was confined at LMF. The Court takes

judicial notice that when Plaintiff filed the Complaint, Defendants could not have been deemed

deliberately indifferent, when no staff or prisoners had tested positive at LMF. As of the date that

this opinion is being written, there are 25 confirmed prisoner cases out of 862 prisoners tested and

8 confirmed staff cases with no prisoner or staff deaths reported.1 See MDOC, MDOC Response

& Information on coronavirus (COVID-19), https://medium.com/@MichiganDOC/mdoc-takes-

steps-to-prevent-spread-of-coronavirus-covid-19-250f43144337 (last visited Nov. 13, 2020).2 In

addition, as of May 22, 2020, the MDOC completed the testing of every prisoner in the 29-prison

system      in    less    than     15    days.         See       May    22,    2020,      MDOC         Press     Release,



1
  The Court takes judicial notice of these facts under Rule 201 of the Federal Rules of Evidence. The accuracy of the
source regarding this specific information “cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2); see also Paul
F. Rothstein, Federal Rules of Evidence 49 (3d ed. 2019) (citing Matthews v. NFL Mgmt. Council, 688 F.3d 1107 (9th
Cir. 2012) (taking judicial notice of statistics on the NFL website that the plaintiff played 13 games in California over
19 years); Victaulic Co. v. Tieman, 499 F.3d 227, 236-37 (3d. Cir. 2007), as amended (Nov. 20, 2007) (finding error
where a district court took judicial notice of facts stated in “a party’s . . . marketing materials” on an “unauthenticated”
website because marketing materials often lack precise and candid information and the source was not authenticated)).
Moreover, “[t]he court may take judicial notice at any stage of the proceeding.” Fed. R. Evid. 201(d) (emphasis
added). Thus, the Court may take judicial notice even at this early juncture because the Court is permitted to take
judicial notice sua sponte, Fed. R. Evid. 201(c)(1), and “the fact is not subject to reasonable dispute,” Fed. R. Evid.
201(b).
2
  Although the page is hosted on Medium.com, the MDOC specifically links to this page from their website as the
location where they will provide updates and information. See https://www.michigan.gov/corrections/0,4551,7-119-
9741_12798-521973--,00.html (last visited Nov. 13, 2020).

                                                             8
 Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.77 Filed 11/17/20 Page 9 of 14




https://www.michigan.gov/corrections/0,4551,7-119-1441_26969-529997--,00.html (last visited

Nov. 13, 2020).

              The Court notes that the MDOC has taken significant measures to limit the threat

posed by COVID-19. These measures include:

       Personal Protective Equipment, cleaning and mitigation measures

             Michigan State Industries has produced masks for all prisoners and
              correctional facility staff to wear. Each employee and prisoner received
              three masks each and the masks can be laundered and worn again. Facility
              staff are also permitted to bring their own PPE, such as masks, gloves and
              gowns. Staff are expected to wear their mask during their entire shift and
              prisoners are expected to also wear their masks at all times, except while
              eating, sleeping or showering. Michigan State Industries also manufactured
              gowns, protective eyewear and protective suits. Every facility was expected
              to receive a new order of MSI masks for both prisoners and staff as of late
              July. These are made of a lightweight material for use during the summer
              months. Prisoners will receive three each and staff will receive three each
              as well. FOA and Central Office staff will be receiving new masks as well.

             All MDOC staff transporting a prisoner on or off grounds are required to be
              dressed in full personal protective equipment (PPE), which is available for
              those employees.

             All facilities have received approval from the regional sanitation officer to
              use bleach during facility cleaning. Facilities have enhanced cleaning
              efforts and cleaning products are available to clean commonly-used areas
              and phones before and after use. Cleaning efforts have been doubled at
              facilities with vulnerable prisoner populations. We have increased our
              production of soap and ensured that all prisoner areas and bathrooms have
              plentiful access to soap. Soap has been distributed to prisoners and
              prisoners have been told that if they need more soap they only need to ask.
              Additional soap will be provided at no charge. CDC posters detailing
              proper hygiene practices have been posted in correctional facilities and have
              also been recreated digitally so they play on TV screens throughout our
              facilities. These are the same posters you will see in your community and
              throughout State of Michigan office buildings.

             Movements have been modified to help facilitate social distancing and the
              number of prisoners attending classes and meals has been reduced so
              prisoners can be seated farther apart. Prisoners and staff are frequently
              reminded of the need for social distancing and prisoners are instructed not
              to gather in groups on the yard. Activities such as basketball and weight pit
              have been suspended to encourage social distancing, as well. There are also

                                                9
Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.78 Filed 11/17/20 Page 10 of 14




            markers and cones set up for med lines and in the chow hall as a visual
            reference for prisoners on how far apart they should stand.

           The department has been leading the nation when it comes to consistent
            testing of the prisoner population. Following the completion Friday, May
            22, of testing prisoners at Michigan Reformatory in Ionia for COVID-19,
            the Michigan Department of Corrections has completed its goal of testing
            every prisoner in its system. Testing also continues daily at our facilities.
            When prisoners are set to parole, discharge or other such movements, they
            are tested again and are not moved until the test results return.

           Staff and visitors can also access information about their facility by signing
            up for Nixle alerts.            To sign up for Nixle alerts, go to
            www.michigan.gov/corrections and select the page for the correctional
            facility in your area to register via the Nixle Widget, or text the zip code of
            the facility you would like to receive updates from to 888777.

     Visits and Transfers

           Visitation at facilities statewide was suspended as of March 13.

           After suspending visitation at all correctional facilities to protect the health
            of staff, prisoners, and the public, Director Heidi Washington convened a
            Visiting Operations Committee to develop recommendations for
            reactivating prisoner visits. The committee recommended establishing a
            pilot project to evaluate the use of video visitation technology and online
            scheduling of prisoner visits. The following MDOC Facilities will serve as
            pilot sites for video visitation: Women’s Huron Valley Correctional
            Facility (WHV); G. Robert Cotton Correctional Facility (JCF); Chippewa
            Correctional Facility (URF); Richard A. Handlon Correctional Facility
            (MTU); Ionia Correctional Facility (ICF); Parnall Correctional Facility
            (SMT); Duane Waters Health Center (DWH). More information is located
            in the visitations section of this page below.

           The department is working with communication vendors GTL and JPay to
            provide enhanced services for prisoners to communicate with family and
            friends during the period without visits. The department is also working on
            a video visitation pilot and additional details are available in the visitations
            section of this page below. As part of efforts to provide enhanced services,
            JPay is offering two free stamps per week and a 10% discount on stamps
            through November 30, 2020. GTL provided one free 5-minute phone call
            each week through the month of August. GTL’s internet and mobile fees
            were reduced with the regular $2.95 transaction fee reduced to $1.95 and
            the $1.95 transaction fee reduced to $0.95. GTL had previously provided
            one free, five-minute phone call each week for the first two weeks of May
            2020 and, for the entire month of May. We will continue to work with the
            companies on anything else they may be willing to provide.

                                              10
Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.79 Filed 11/17/20 Page 11 of 14




           In connection with visitation suspension, face-to-face college classes at all
            facilities have also been suspended effective immediately. The MDOC will
            work with higher education institutions willing and able to deliver classes
            as correspondence courses. Core programming and school classes taught
            by MDOC staff will continue.

           Outside contractors for substance abuse programming will be allowed
            inside and will be screened upon entry per the screening protocol. Attorney
            visits will continue to be authorized.

           During this time, transfers of prisoners or staff between facilities will not be
            authorized without the approval of the Assistant Deputy Director or higher.

           The department issued protocol to all county sheriff offices to offer
            guidance on screening and other preventative measures.

     Quarantine and Care of Sick Prisoners

           Facility healthcare staff will meet with prisoners who have presented with
            symptoms of coronavirus. The MDOC does not make the diagnosis of the
            coronavirus. The department is following the Michigan Department of
            Health and Human Services protocol.

           Prisoners who test positive for the virus are isolated from the general
            population and any prisoners or staff they have had close contact with are
            identified and notified of the need to quarantine.

           Prisoners who test positive may be transferred to the department’s
            designated quarantine unit at Carson City Correctional Facility. This unit
            is completely separated from the main facility, has limited movement and
            access to the unit is limited. Only a small number of designated staff work
            in the unit in 12-hour shifts to limit the number of people entering. Those
            staff members report directly to the unit and do not enter the main
            correctional facility. Prisoners transferred to the unit also stay on the unit
            and do not enter any other areas of the prison.

           Prisoners who have been identified as having close contact with another
            prisoner who tests positive, but have not tested positive for the virus
            themselves, will be isolated from the general population at their facility for
            the 14-day quarantine period.

           Co-pays for prisoners who need to be tested for COVID-19 have been
            waived.

           Prisoners have been urged to notify healthcare if they are sick or
            experiencing symptoms of illness so they can be evaluated. Prisoners who


                                              11
Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.80 Filed 11/17/20 Page 12 of 14




            require outside medical attention will be transported to an area hospital for
            treatment.

           Prisoners are considered in step-down status when they no longer have
            symptoms, are no longer considered contagious and have been medically
            cleared by our chief medical officer.

     Parole Information

           The MDOC Parole Board continues to hold parole hearings and is reviewing
            all eligible cases to determine prisoners who can be safely released at this
            time. In addition, the department is holding remote public Parole Board
            hearings for parolable life sentence and clemency cases. You can find more
            information on scheduled hearings and how to participate here.

           The department continues to review individual cases and the Parole Release
            Unit is working to process parole releases for prisoners with positive parole
            decisions as quickly and safely as possible.

           We are no longer allowing parole representatives to enter correctional
            facilities for parole hearings as an additional step to limit the potential
            introduction of illness. However, individuals designated by a prisoner as a
            parole representatives should contact the facility where the prisoner is being
            housed to find out about options to call in for the hearing.

           The Parole Board is aware that prisoners do not have access to certain
            programming and the Board is taking that into consideration. If there are
            changes in the prisoner’s case, the prisoner will be notified directly.

           We continue to monitor the prisoner population, our parole and probation
            population and the parole process as this pandemic continues, in order to
            consider all options to ensure the safety of offenders under our supervision.

           All of our paroles are done with public safety in mind. The Parole Board
            looks at each individual on a case-by-case basis and will only grant a parole
            if they believe that person will not be a harm to society.

           All prisoners set to parole must take a COVID-19 test before being released.
            The MDOC is working to expedite the parole release of those individuals
            who can safely and legally be released at this time. There are a number of
            steps that are included in the parole release process, which now includes
            testing for COVID-19 to ensure the individual will not pose a risk to loved
            ones or the community upon release. As a result, a limited number of parole
            dates may be changed to accommodate these processes. If a prisoner tests
            positive they will not parole until they are cleared by healthcare, which is at
            least 14 days from the onset of symptoms. Prisoners who test negative will
            be paroled as scheduled.

                                              12
Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.81 Filed 11/17/20 Page 13 of 14




Id. Further, the MDOC issued a COVID-19 Director’s Office Memorandum (DOM) on April 8,

2020, and issued revised DOMs on the subject on May 26, 2020, see MDOC DOM 2020-30R2

(eff. May 26, 2020) (outlining specific precautions to be taken by staff members, including the use

of personal protective equipment and hand sanitizer), May 27, 2020, see MDOC DOM 2020-30R3

(eff. May 27, 2020) (same), August 10, 2020, see MDOC DOM 2020-30R4 (eff. Aug. 10, 2020),

August 25, 2020, see MDOC DOM 2020-30R5 (eff. Aug. 25, 2020), August 27, 2020, see MDOC

DOM 2020-30R6 (eff. Aug. 27, 2020), and November 5, 2020, see MDOC DOM 2020-30R7 (eff.

Nov. 5, 2020). Among the newly adopted procedures, the DOM states that “[c]ell moves shall

only be made if absolutely necessary (e.g., medical, PREA).” (Id.)

               Plaintiff does not allege that he has come into contact with any individual who has

COVID-19. Nor was that likely to happen, given that, when he filed the Complaint, Plaintiff was

housed in the Special Housing Unit. He also does not allege that there are any cases of LMF

prisoners becoming infected with COVID-19 from airborne particles transmitted via the HVAC

system. The MDOC has taken extensive steps to address the risk of COVID-19 to inmates

statewide. As noted by the Sixth Circuit in Wilson, such actions demonstrate the opposite of a

disregard of a serious health risk. Wilson, 961 F.3d at 841. Although the Court is sympathetic to

Plaintiff’s general concern about the COVID-19 virus, he has failed to allege facts showing that

Defendants’ handling of the COVID-19 crisis violated his Eighth Amendment rights.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997).
                                                13
Case 2:20-cv-00221-JTN-MV ECF No. 5, PageID.82 Filed 11/17/20 Page 14 of 14




               Although the Court concludes that Plaintiff’s claims are properly dismissed, the

Court does not conclude that any issue Plaintiff might raise on appeal would be frivolous.

Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court does not certify that

an appeal would not be taken in good faith. Should Plaintiff appeal this decision, the Court will

assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11,

unless Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of

§ 1915(g). If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump

sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    November 17, 2020                          /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge




                                                14
